Name: Commission Regulation (EC) No 2694/94 of 4 November 1994 on the transport for the free supply to Tajikistan and Kyrgyzstan of common wheat flour pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 11 . 94 Official Journal of the European Communities No L 286/25 COMMISSION REGULATION (EC) No 2694/94 of 4 November 1994 on the transport for the free supply to Tajikistan and Kyrgyzstan of common wheat flour pursuant to Council Regulation (EC) No 1999/94 The successful tenderer must ensure that the entire railway transport is effected in indivisible 'block trains'. 3 . The flour will be made available for loading in the following manner : (a) 1 0 000 tonnes at one of the ports of Rouen, Antwerp or Rotterdam of which :  5 000 tonnes with effect from 28 November 1994,  5 000 tonnes with effect from 5 December 1994 ; (b) 10 000 tonnes at one of the ports of Rouen, Antwerp, Rotterdam, Toulon, Port La Nouvelle or Venice (Porto Marghera) of which :  5 000 tonnes with effect from 28 November 1994,  5 000 tonnes with effect from 5 December 1994 ; The ports will be definitively designated at the time of the award of the supply. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan ('), and in particular Article 4 (2) thereof, Whereas, Commission Regulation (EC) No 2065/94 (2), established the detailed rules applicable to the free supply of agricultural products not available from intervention stocks but belonging to the same group of products provided for by Regulation (EC) No 1999/94 ; whereas, it is appropriate to open a tendering procedure for the supply of 20 000 tonnes of common wheat flour intended for Tajikistan and Kyrgyzstan ; Whereas, in view of the present difficulties in these repu ­ blics and the specific problems of forwarding aid to these regions, it is appropriate to organize the supply of the abovementioned products as a single action, by which the whole of the supply should be awarded to a single tenderer ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2065/94 the offers shall be presented to the following address : Commission of the European Communities EAGGF-Guarantee Section Division YI/G.2 (Office 10/05) rue de la Loi 120, B-1049 Brussels. The closing date for the lodgement of tenders shall be 14 November 1994 at 17.00 hours (Brussels time). 2. The offer shall relate to the supply of the total of the quantities referred to in Article 1 ( 1 ) and (3). By way of derogation from Article 6 ( 1 ) (d) ( 1 ) of Regula ­ tion (EC) No 2065/94 the offer must specify the total amounts in ecu required for the total supply (net weight), and the amount in ecu per tonne (gross weight) offered for each destination, from each group of ports in accor ­ dance with Annex IV. 3 . Point (c) of Article 12 ( 1 ) of Regulation (EC) No 2065/94 is not applicable . 4. By way of derogation from the amount referred to in Article 6 ( 1 ) (f) of Regulation (EC) No 2065/94 the tende ­ ring security is fixed at ECU 20 per tonne of flour. Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 20 000 tonnes (net) of common wheat flour as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2065/94, and in parti ­ cular Article 2 thereof. 2. The supply costs shall relate to the take-over of the flour FOB, stowed on the boat, in two of the ports mentioned in paragraph 3, and transport by the appro ­ priate means to the places of destination and within the time limits indicated in Annex I. (') OJ No L 201 , 4. 8 . 1994, p. 1 . (2) OJ No L 213, 18 . 8 . 1994, p. 3 . No L 286/26 Official Journal of the European Communities 5. 11 . 94 5. By way of derogation from Article 8 of Regulation (EC) No 2065/94 the supply security must be lodged three working days before the take-over for each loading. 6. The security referred to in Article 12 (2) of Regula ­ tion (EC) No 2065/94 is fixed at ECU 280 per tonne of flour, to be lodged in national currency. 7. The securities referred to in paragraphs 4 and 6 shall be lodged in favour of the Commission of the European Communities . Article 3 The take-over certificate referred to in Article 10 ( 1 ) (a) of Regulation (EC) No 2065/94 shall be established at the places and by the authorities referred to in Annex II, on the basis of the model in Annex III . Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2065/94, the intervention agency of the Member State in which the port of take-over is situated shall deliver, upon completion of that operation, a certificate certifying the total removal of the quantities for each destination. Article 5 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 1994. For the Commission Rene STEICHEN Member of the Commission 5. 11 . 94 Official Journal of the European Communities No L 286/27 ANNEX I LOT Tajikistan : 5 000 tonnes of common wheat flour (packed on pallets of one tonne, shrink wrapped and strapped) from the ports of Rouen, Antwerp or Rotterdam Delibery stage : Goods not unloaded at the frontier points Final delivery date at the frontier points :  Sari-Assia : 2 500 tonnes on 30 December 1994  Amussang (via Termes) : 2 500 tonnes on 6 January 1995 5 000 tonnes of common wheat flour (packed on pallets of one tonne, shrink wrapped and strapped) from the ports of Rouen, Antwerp, Rotterdam, Toulon, Port La Nouvelle or Venice (Porto Marghera) Delivery stage : Goods not unloaded at the frontier points Final delivery date at the frontier points :  Bekabad : 2 500 tonnes on 30 December 1994  Sari-Assia : 2 500 tonnes on 6 January 1995 Kyrgyzstan : 5 000 tonnes of common wheat flour (packed on pallets of one tonne, shrink wrapped and strapped) from the ports of Rouen, Antwerp or Rotterdam Delivery stage : Goods not unloaded at the frontier points Final delivery date at the frontier points :  Kara-Su : 2 500 tonnes on 30 December 1994  Lugovaya : 2 500 tonnes on 6 January 1995 5 000 tonnes of common wheat flour (packed on pallets of one tonne, shrink wrapped and strapped) from the ports of Rouen, Antwerp, Rotterdam, Toulon, Port La Nouvelle or Venice (Porto Marghera) Delivery stage : Goods not unloaded at the frontier points Final delivery date at the frontier points :  Kara-Su : 2 500 tonnes on 30 December 1994  Lugovaya : 2 500 tonnes on 6 January 1995 No L 286/28 Official Journal of the European Communities 5 . 11 . 94 ANNEX II (a) Place of take-over in Tajikistan 1 . Frontier points of Sari-Assia, Amusang and Bekabad goods not unloaded. However, for the wagons of which the seals affixed by the representatives of the Commission are not intact at the designated frontier points, the take-over certificates may not be issued until after unloading and the quantitative and qualitative control of the goods to be effected at the first station inside the country at which unloading is possible. 2. Authority entitled to deliver the take-over certificate : Ministry of Trade and Material Resources of the Republic of Tajikistan Dunshanbe Ul' Bochtar No 37 (b) Place of take-over in Kyrgyzstan : 1 Kara-Su and Lugovaya. Goods not unloaded. However, for the wagons of which the seals affixed by the representatives of the Commission are not intact at the designated frontier points, the take-over certificates may not be issued until after unloading and the quantitative and qualitative control of the goods to be effected at the first station inside the country at which unloading is possible . 2. Authority entitled to deliver the take-over certificate : Humanitarian Aid Commission 72003 Bishkek Dom Pravitelstva 5. 11 . 94 No L 286/29Official Journal of the European Communities ANNEX III Regulation (EC) No 2694/94 FLOUR Take-over certificate on the arrival of the rail-wagons I, the undersigned (name/first name/position) acting on behalf of . certify that the goods indicated below have been taken over : Type of product : common wheat flour Place and date of take-over : . Wagon numbers Seal numbers Departure Quantities Arrival (signature) Departure Arrival signature or remarks (') Quantities (2) 1 . ... 2. ... 3 . ... 4. ... 5 . ... 6. ... 7. ... 8 . ... 9. ... 10. ... (') If on arrival, the seals are not in order, instead of the signature insert 'to be checked . (2) To be completed only for the wagons which have been the subject of a check, inserting the weight found. Name and address of the transport company : Name and address of the monitoring agency : Observations and remarks : Name, signature and stamp of the beneficiaryRepresentative of monitoring agency Name, signature and stamp No L 286/30 Official Journal of the European Communities 5. 11 . 94 ANNEX IV PRESENTATION OF THE OFFER (a) Price on the basis that all of the flour (20 000 tonnes) is available in one of the three North Sea ports : Total price : ECU for a net weight of 20 000 tonnes . Unitary prices :  to Tajikistan ECU /tonne (gross weight),  to Kyrgyzstan ECU /tonne (gross weight). (b) Price on the basis that 10 000 tonnes of flour is available in one of the three North Sea ports and that 10 000 tonnes of flour is available in one of the three Mediterranean ports Total prices : ECU for a net weight of 20 000 tonnes. Unitary prices :  to Tajikistan  Northern ports ECU /tonne (gross weight),  to Tajikistan  Mediterranean ports ECU /tonne (gross weight),  to Kyrgyzstan  Northern ports ECU /tonne (gross weight),  to Kyrgyzstan  Mediterranean ports ECU /tonne (gross weight).